FILED
                            NOT FOR PUBLICATION
                                                                            OCT 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DOUGLAS FLORES-GONZALEZ, AKA                     No.    13-71098
Douglas Alexander Flores-Gonzalez,
                                                 Agency No. A098-384-860
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 3, 2016
                              Pasadena, California

Before: REINHARDT, FERNANDEZ, and OWENS, Circuit Judges.

      Petitioner Douglas Flores-Gonzalez petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision denying his untimely motion to reopen

based on ineffective assistance of counsel. As the parties are familiar with the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
facts, we do not recount them here. We grant the petition and remand the case for

further proceedings consistent with this disposition.

      The BIA determined that Flores-Gonzalez was not prejudiced by his former

attorneys’ failure to inform him of Special Immigrant Juvenile Status (“SIJS”), 8

U.S.C. § 1101(a)(27)(J), because there was no evidence that Flores-Gonzalez had a

qualifying juvenile court order. However, as the government concedes, the BIA

did not address Flores-Gonzalez’s argument that his attorneys’ ineffectiveness

prevented him from obtaining a juvenile court order required for SIJS. The

government argues that Flores-Gonzalez would not have qualified for such an

order because the evidence does not support that he could not be reunited with one

or both of his parents as a result of “abuse, neglect, abandonment, or similar basis

found under State law.” 8 U.S.C. § 1101(a)(27)(J); see also 8 C.F.R. § 204.11.

But, “we cannot deny a petition for review on a ground that the BIA itself did not

base its decision.” Hernandez-Cruz v. Holder, 651 F.3d 1094, 1110 (9th Cir.

2011).

      The BIA also determined that Flores-Gonzalez failed to fully comply with

the procedural requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).

See Iturribarria v. INS, 321 F.3d 889, 900 (9th Cir. 2003) (setting forth Lozada

requirements). However, the BIA did not address Flores-Gonzalez’s argument that


                                          2
he was excused from doing so because the ineffectiveness was plain on the face of

the administrative record. See Castillo-Perez v. INS, 212 F.3d 518, 525 (9th Cir.

2000) (noting that “a failure to comply with Lozada requirements is not necessarily

fatal to a motion to reopen . . . when ‘[t]he facts are plain on the face of the

administrative record’” (citation omitted)).

      Accordingly, we remand so that the BIA may fully address all of the parties’

arguments in the first instance. See Su Hwa She v. Holder, 629 F.3d 958, 963-64

(9th Cir. 2010) (“Rather than countenance a decision that leaves us to speculate

based on an incomplete analysis, we remand the case to the BIA for

clarification.”); Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per

curiam) (“If we conclude that the BIA’s decision cannot be sustained upon its

reasoning, we must remand to allow the agency to decide any issues remaining in

the case.”). We remand the entire petition because the arguments the BIA failed to

address may impact the other issues raised by Flores-Gonzalez in his petition for

review.

      The petition for review is GRANTED and we REMAND to the BIA for

further proceedings consistent with this disposition.




                                            3